EXHIBIT F
     2       SUPREME                   COURT                     OF        THE            STATE             OF       NEW        YORK
             COUNTY                OF          NEW               YORK:                    CIVIL             TERM:            PART            17
     3       ----------------------------------------X
             IN        THE         MATTER                        OF        THE            APPLICATION                        OF
     4       JEAN            RICHARD                         SEVERIN,


     5                                                                                        Petitioner,
                                                                                                                                                        Index         No.
     6                                                           -against-                                                                           655086/2017


     7       THE        DEPARTMENT                                   OF        EDUCATION                       OF      THE        CITY
             SCHOOL                DISTRICT                            OF          THE          CITY           OF      NEW        YORK,


                                                                                              Respondent.
     9       ----------------------------------------X
             Transcript                             of           Motion                   Proceedings
10                                                                                                   New       York          Supreme                Court
                                                                                                     60     Centre              Street
11                                                                                                   New       York,            New          York            10007

                                                                                                     January              14,         2019
12


13           B     E    F     O        R       E:


14                                                  HON.               SHLOMO                   S.        HAGLER,               Justice                 of      the    Supreme   Court


15
             A     P    P     E        A       R         A       N     C       E     S:
16
             BRYAN            D.           GLASS,                      ESQ.
17           Attorneys                         for               the           Petitioner
             100        Church                      Street,                        8th          Floor
18           New        York,                  New               York              10007


19
             NEW        YORK               CITY                  LAW           DEPARTMENT
20           Attorneys                         for               the           Respondent
             Office               of           the               Corporation                              Counsel
21           100        Church                      Street
             New        York,                  New               York              10007-2601
22           BY:        J.        CORBIN                         CARTER,                      ESQ.


23


24
                                           *                 *             *              *           *          *         *             *          *           *      *     *
         '
25                                                                                            LAURA            L.      LUDOVICO
                                                                                          Senior             Court              Reporter
26                                                                             60        Centre              Street               -    Room             420
                                                                                    New          York,              New        York          10007
                                                                                                                                                                                                         2



     1                                                                           Proceedings


     2                                 THE             COURT:                    Good               morning.                               Welcome.                           I'm           Judge


     3   Hagler.


     4                                 Counsel,                      is          everyone                              ready               to         proceed?


     5                                 MR.             GLASS:                    Yes.


     6                                 MR.             CARTER:                        Yes,                  Your           Honor.


     7                                 THE             COURT:                    This                  is         an      Article                          75        proceeding


     8   wherein                 the         petitioner                               is          seeking                      to          vacate                    the        termination


     9   of      the            hearing                 officer,                           who              found              just               cause                 for


10       termination                         of         the          petitioner's                                       employment.


11                                     Counsel                     for           Petitioner,                                   are              you          ready              to          proceed?


12                                     MR.         GLASS:                        Yes.


13                                     THE         COURT:                        Please                       argue                 the          petition.


14                                     MR.             GLASS:                    Okay.                      Your          Honor,                      just             to       let              you


15       know,              I    took             over             this               case                  from          another                          attorney                       just


16                                     so         she         had           --
         recently,


17                                     THE         COURT:                        Welcome                          aboard.


18                                     MR.         GLASS:                        Would                      you         like              me          to        stand                or          sit?


19                                     THE         COURT:                        Sit.                       You         know              my          policy,                   we're


20       informal.


21                                     MR.         GLASS:                        Okay.


22                                     THE         COURT:                        I         want               the         arguments                             as          quickly                     as    we


23       can,          then            we         go      one             case               to             the         other.


24                                     MR.         GLASS:                        Sure.


25                                     THE         COURT:                        And              we          try         to          do         it          quickly,                       but          we


26       want          to        get         the          arguments                               out             so      that              everyone                          has           due



                                                          Laura                  L.         Ludovico,                            SCR
                                                                                                                                                                                                                          3



     1                                                                                   Proceedings


     2   process                    and             has          an          opportunity                                       to         be        heard.                        Remember,                               this


     3   is       your              only                 time           in             front                 of          the              Court.


     4                                     MR.             GLASS:                        Okay.                      Well,                     Mr.          Severin                          is           a      20-year


     5   teacher                    with                 the       Board                       of         Ed.


     6                                     THE             COURT:                        Is          Mr.               Severin                      seated                    next                  to          you?


     7                                     MR.             GLASS:                        Yes,                he          is.


     8                                     THE             COURT:                        Welcome,                             Mr.             Severin.


     9                                     MR.             GLASS:                        In           the           20              years               with                the             Board                    of       Ed,


10       he       had          a      very                 good              record                       with                the             Board               of          Ed            until                    he       got


11       to       the          school                      under                  Steven                     Dorcely,                            Principal                             Steven


12       Dorcely.                          Things                  started                            fine               at           the           school                    until                      the


13       Summer                of          2014                 when              he          reported                              Mr.          Dorcely                      for                encouraging


14       him        to         change                     Regents                        grades.                              This               happened                         in             the            Summer


15       of       2014.


16                                         He            was       encouraged                                     by          his             union               to          report                         this             to


17       the        Special                         Commissioner                                     of           Investigation.                                             When


18       Mr.        Dorcely                         found               out              about                    this                report,                     his             attitude


19       towards                    Mr.             Severin                       changed                         dramatically,                                        which                     led            to        a


20       relentless                         barrage                          of          disciplinary                                         letters                       and             other


21       allegations                                of         misconduct                                 ever                since                 Mr.           Dorcely                           found                 out


22       about            that                 in                                                                 September                           of          2015                 --           '14.
                                                          approximately


23                                        As             you       can              see              in           the               record,                  there                     was               a      first


24       3020-a                commenced                           by             Mr.               Dorcely                         against                  Mr.             Severin                            in


25       front            of          James                    Brown,                    the              arbitrator.                                      That              case                   involved                            a


26       series                of         allegations                                    from                '14              to          '15,             up          to         about                      April                 of



                                                                 Laura                  L.           Ludovico,                                SCR
                                                                                                                                                                                                                 4



     1                                                                                  Proceedings


                               which             resulted                          --             the          arbitrator                                 in          that             case
     2   2015,


     3   recognized                            the          hostility                               and             retaliatory                                     nature                of          conduct


     4   towards                   Mr.           Severin                      and                 only              issued                    him              a      $2,000                   fine            at


     5   that             point.


                                                                   the             --             almost                    the          --          just               about                  when            that
     6                                    During


     7   proceeding                            concluded,                               the             Board                   decided                        to       bring                  a      second


     8   set         of          charges                    against                          Mr.            Severin                      and              that's                    why            we're


     9   here             today.                     Now,              some                  of         that                raises                   some               due            process


10       concerns                      because                     some                 of          those                   charges                       that               could                 have             been


11       part             of       the           first                 proceedings                                       were            made                  part            of         a         separate


12       second                  proceeding,                             and                 part              of          what               the              board                was            doing              was


13       arguing,                      well,                he         has              a         prior                  now,            we          have               this              second                    set


14       of       charges                      and          now          he's                     got          a         prior.                      There                   was          no          reason


15       why         that              first                set          of             charges                          could                not              have            been                heard


16       together                      with              the           second                       set             of          charges.


17                                       THE             COURT:                         I         have              to          tell               you,               that's                   an       ironic


18       argument                      because                     I     usually                            hear                it's               the              other            way              around.


19       I      usually                  hear               it's              prejudicial                                       to       consolidate                                 two


20       different                        specifications.                                                   That's                     the           argument                        that               I've


21       gotten                  from           you            and            from                  petitioners                                    throughout                             the           last


22       five             years.                     I've              never                      heard                  anyone                    argue                the          converse,


23       that             it's           prejudicial                                    to          split                  it          up.


24                                       Why             would                it             be         prejudicial?


25                                       MR.             GLASS:                         Well,                  because                        in          this               case             you          have


26       an       arbitrator                             who           would                      have              seen               the          whole                    context                   and



                                                               Laura                    L.          Ludovico,                            SCR
                                                                                                                                                                                                                                     5



     1                                                                                     Proceedings


     2   recognized                                 the         retaliation                                        and                 the              incident                               that           really                      got


     3   him         fired                     in         the             second                   set                  of             the              allegations                                     is         from


     4   April                of          2015,                 which                 is           the                  same                     time               that                  charges                       from              the


     5   first                proceeding                                  were             held.                             So             if          he          had                 one           consolidated


     6   proceeding,                                  there                  would                 have                      been                     no       prior                      and           we         believe


     7   Mr.         Brown                     would                 have            just                     found                         this               to             be,              you           know,


     8   continuing                                 conduct                    of          a       principal                                          who           had                 retaliated


     9   against                        Mr.           Severin.


10                                             THE          COURT:                         Isn't                        that                     speculative?                                           Why             wouldn't


11       the         charges                          alone                  stand                 on              the                 veracity                               of          them?                    Either


12       they            are              justified,                                sustained                                     or             not.                    That's                       what              wins              or


13       loses                the              case,                 they            stand                         or              fall                 based                      upon               the          merits.


14                                             MR.          GLASS:                         But                it             wasn't                          one              egregious                            --          you


15       know,                this                  was         a         series                   of              a         lot                 of          different                                allegations,


16       so       it's                  easier                  for            the              board                        to             argue,                       you              know,               that              there


17       was         a        prior                   and            that            he            had                  prior                         discipline.                                       I     mean,                  this


18       isn't                one              horrific                        allegation                                         of             a      teacher,                               this           is          a


19       series                    of          death                 by        a     thousand                                     cuts                  here.


20                                             So         my         argument                           would                          be             that               if             this            was             heard


21       together                         by         Mr.             Brown,                     Mr.                Brown                         would                have                     considered                            this


22       in       the              context                      of           the           retaliatory                                                nature                       of          the


23       relationship                                     after                he          reported                                    the              principal.                                      And             you          see


24       that            in             Arbitrator                             Brown's                             decision,                                   I      think                      it's              part              of


25       the         record,                         the             first                 decision,                                      where                     he             does               acknowledge


26       there                was              even             a         calling                       off               period                             that                  the           superintendent


                                                                     Laura                 L.           Ludovico,                                       SCR
                                                                                                                                                                                                                         6



     1                                                                                     Proceedings


 2       had         ordered                    between                             the           teacher                          and             the             principal                           in         that


     3   case            because                      it          had               gotten                      so          bad.


     4                                    And              this                is          basically                               what              Mr.             Williams,                              the


     5   arbitrator,                              fired                   him              in           the               second                   case,                  essentially,                                   it


     6   appears,                      because                      he              lost                his               cool            about                    the          principal.                                    And


     7   that's                  really                    the            nature                        of            the          allegation                                 that               got          him


     8   terminated.                                  If          you               look                at            the          other                  allegations                                  when              he


     9   was         an          ATR          after                 he              was           reassigned                                   from                the             first               case,


10       there              are           very,                   very                minor                    misconduct                                 and             I        think               even


11       Mr.         Williams                         acknowledged                                           that                this           would                     not              be      worthy                     of


12       termination.


13                                        So          I         think                 you           have                    to          look              at         the             whole


14       procedural                           context                          here               and                 realize                   that                 Mr.             Severin                      has


15       lost            his           job            because                         he          was                 a     whistleblower                                       and              whether                      it


16       took            two           sets                of        3020-a                       charges                          to         do          it         or         three                  or         five


17       or                        I                              this                is          all                                                --            this              was           a        perfect
                  one,                    mean,                                                                       stemming


18       teacher                   who          had               no           issues                        until,                     you           know,                   he           antagonized


19       the         principal                             for            reporting                                 him            for          misconduct.                                        So         I     think


20       that's                  what             I        see            here.


21                                        And              I      just                wanted                        to           cite           --             I     know                  the         standard


22       has         been              very                difficult                              for               teachers                         after                    those                cases,


23       we've              discussed                             this,                    but               there                 seems                  to         be         hope               for


24       teachers.                            I'm               aware                 of          two               decisions                             from                this               Court              that


25       have            still                recognized                                   this                shocking                         to             the            conscience


26       standard,                        and              one            is          the           Dikovski(ph),                                              which                 has          been              cited



                                                                  Laura                    L.       Ludovico,                                 SCR
                                                                                                                                                                                                                         7



 1                                                                                     Proceedings


 2   in        the          previous                             papers.


 3                                       And           just                 recently                              in          December                          Judge                   Tisch                    vacated


 4   a       termination                               on             the         basis                      of          finding                        it           shocking                         to           the


 5   conscience                               under                   the         circumstances.                                                      That's                  the              matter                     of


 6   Brown             v.           Board                   of          Education,                                     2018           N.Y.                    Misc.                LEXIS                    5904


 7   [December                           3,         2018].                        I         don't                      know            if             you'd                 like               a      copy                of


 8   that            decision.


 9                                       THE           COURT:                          I         could                   look               at          it,            but              we          all            know


10   what            the            standard                            is.                 It             didn't                    change.                           As          a      matter                     of


11   fact,              it's                  the           opposite                             of          what               you              just                said.                     In           Bolt               v.


12   New         York               City               Department                                     of          Education,                                  30       NY3d               1065,


13   Justice                   Rivera,                           in         a     very                     thorough                         decision,                              delineated                                  and


14   clarified                           the           standard                             for                 shocking                         the            conscience                                  and


15   whether                   or             not           there                 is             some                  wiggle                    room                that               you               just


16   mentioned.                                And               Justice                         Rivera                       actually                          went               back               and            cited


17   the         case               law             saying                      that                  you              don't                second-guess                                       the               hearing


18   officer's                           determination.                                                    As          long            as             there's                      any              possible


19   grounds,                       then               it             would                 stand                      scrutiny.


20                                       It         went                the            other                      way           at          the               Court                of          Appeals.


21   And         I     don't                    think                   that                there's                           been               a      movement                          to          undermine


22   the         hearing                        officer's                              determination                                             in           that            regard.                              Quite


23   frankly,                       it          went                  the         other                      way,               it          went                more               stringent


24   pursuant                       to          the              Bolt             decision.


25                                       MR.           GLASS:                          Oh,                 no,           I      acknowledge                                   that.                         I'm           just


26   saying                 that                just                  recently,                              though,                        in          December                          there                    are



                                                                 Laura                 L.             Ludovico,                             SCR
                                                                                                                                                                                                       8



     1                                                                            Proceedings


 2       judges              of         this              Court                that              are           still              vacating,                              even            under


     3   the        Bolt            standard                        and           this               decision                     cites                  Bolt               and          still


     4   finds             that           there                are             circumstances.                                          I      understand,                                it's


     5   limited.


     6                                  THE           COURT:                      Quite                 frankly,                       I      did             one           also.


 7                                      MR.          GLASS:                       Oh,            did           you?


     8                                  THE          COURT:                       And            the           Appellate                        Division,                            I       think,


     9   reversed                   me         recently                     on           it.               The           courts                 do            justice.                            If        I


10       believe                  there             was             a     situation                            where              there                  was            a


11       determination                                that              shocks                   my        conscience,                               I       don't                 hesitate


12       to      do        so,          and           I      did          so           under               those               circumstances.                                            I        think


13       it      was         your              case            as         well,                  that             you          argued.


14                                      MR.          GLASS:                       Since                 Bolt?


15                                      THE          COURT:                       It           was         since               Bolt,                 yes.                   And          the


16       Appellate                      Division                        reversed                        saying                 that             the              termination                                of


17       the        --       it         was           an       individual                               that            was            like              an           assistant                        --



18                                      MR.         GLASS:                        Principal.


19                                      THE         COURT:                        --           administrator.


20                                      MR.         GLASS:                        Yes,               the         difference,                                 though,                     that's                  a


21       slightly                   different                           standard                        because                   he          was            a        probationary


22       assistant                      principal.                                What               I'm          arguing                     here               is         this             is        a


23       tenured                  teacher,                     it's               a      different                           standard.


24                                      THE         COURT:                        It           was         a     probationary                                    employee,


25       correct,                   but            nonetheless,                                  there                 was        still                  a       termination,


26       and        it's            a     little                   different,                              but          nonetheless,                                    I     have                done



                                                             Laura                L.           Ludovico,                       SCR
                                                                                                                                                                                                                            9



     1                                                                                     Proceedings


     2   that               under                     certain                  circumstances                                       and          my             colleagues                                    have


     3   done               that               because                       we       still                  have             to           do        justice                               and              we        don't


     4   ignore                    the                law,            we       apply                the            law             when              it           is              appropriate                                    to


     5   use            a       standard                         that             would                  do        justice                      to             the                petitioner                                 and,


     6   quite                  frankly,                         for           the              public                  as         well.                       It's                    not              a    good


     7   policy                    to          uniformly                          terminate                             individuals                                    or              employees


     8   under                  shocking                         circumstances.


     9                                         I'll              allow                you           to         conclude,                             I         don't                       want              to


10       interrupt                             your              argument.


11                                             MR.             GLASS:                      I      acknowledge                                the               reading                             of        the             law


12       the            same              way.                   I'm           just               saying                    that             Brown                     is              a      case                where


13       the            tenured                                                       the           Court                   recognized                                 --              Judge                 Tisch
                                                        teacher,


14       recognized                                 that              shocking                      to         the            conscience                                    is             still                  a


15       viable                    theory                      post            Bolt               and          I     think                   this                case                      has              some


16       elements                         of            that            that               you           may         consider                             in           this                   case.                        And         I


17       think                  that                given               --



18                                             THE             COURT:                      Can           I     ask            you            one               question?                                     I        know


19       you        didn't                          write               the           papers.                           I     was            looking                              at          the            papers.


20       I      don't                   remember                        there                   being              an         argument                           as               strong                     as            you


21       just               made               that              the           principal                           was             out          to             get                the              petitioner.


22                                             MR.             GLASS:                      I     mean,               it's                  clearly                          all               throughout


23       the            first                  --



24                                             THE             COURT:                      You're                  correct,                          but               I'm                 saying                     in         the


25       petition                         I         don't               see           it         mentioned                           at         all.                        And               I      was


26       looking                        quickly                    through                       the          memorandum.                                        It              does                mention


                                                                   Laura                   L.      Ludovico,                              SCR
                                                                                                                                                                                                10



     1                                                                             Proceedings


     2   the         prior               3020-a                     proceeding                          and         cited                 that               there            was           some


     3   animus                 from              the          principal                         against                  the             petitioner                          herein


     4   that             was          cited,                  but          I      don't                remember                     seeing                     any          reference


     5   to       the           second                   3020-a                  charges                   that           would                  --



     6                                   MR.             GLASS:                     I     know             that           due             process                      argument                       was


     7   made             about              --



     8                                   THE             COURT:                    Due           process                  argument                           about


     9   consolidation                                   was         made,                correct,                      but          the              argument                     that               the


10       reason                 that              the          petitioner                          was            terminated                            was            because                   of


11       the         animus                  of          the         principal,                            I      don't              remember                          it     being                   a


12       strong                 argument                       in         this           verified                       petition                        or           amended


13       verified                      petition.


14                                       You             can         look               through                   the         papers,                        we'll            do


15       opposition                          and           then             reply.                      You         can          just                 answer                 my


16       question.                           I      don't                 want            to       waste                time.


17                                       MR.            CARTER:                         Your            Honor,                just               to          address                 that


18       first.                   There                 were              allegations                             about              the              principal                      himself


19       having                 animus.                        They              were            not           retaliation-based


20       allegations,                               as         you          just               noted.                   The          basic                   allegation                         was


21       that             the          principal,                           who          was            involved                     in          the           first              set           of


22       3020-a                 allegations,                                harbored                       some           sort             of           animus                against


23       him         --         against                    the            petitioner.


24                                       I        think              the           critical                       thing              to          point                 out        here                is


25       in       the           second                  set          of          allegations,                             those                  allegations                              were


26       brought                  by         the           assistant                       principal                          and          by           students,                         not              by



                                                               Laura               L.          Ludovico,                      SCR
                                                                                                                                                                                                                       11


         ..
     1                                                                                      Proceedings


     2        the         principal.                                     So      that             animus                         isn't                    necessarily                                 the


     3        driver,                   even                 if          there            was            some                    sort                of          retaliation-based


     4        argument.


     5                                        Aside                      from           that,                 I        think                       that            it       is          important                              to


     6        note             just            on            the           due          process                        allegations,                                       you           know,                    due


     7        process                   itself                      is        dictated                        here,                      as          there                was           a          full               and


     8        fair             investigation                                     before                  charges                              are           even            brought.                                  For


                               reason                   --                                                                                                                                        brought
     9        that                                                  you          know,                 the             first                       charges                  were                                               in


10            May         of          2016,                       There            was            not             adequate                                time            for           the


11            department                           to             have           some             sort                 of,               you              know,             investigative,


12            you         know,               process                         before                   they                could                     allege                 misconduct                                  from


13            April              2016.                       You           know,                one           month                      is          not           going                to           allow                  them


14            enough                  time              to          have           that                recitation                                    and           to       bring                    those


15            charges.                        The                 department                           was             completely                                  within                    its            rights


16            to        bring                two             different                          sets              of             charges.                               That's                    provided                          by


17            the         statute                       and              by      the           Collective                                     Bargaining                           Agreement.


18                                             I        think                 more              generally,                                    Your               Honor             is             right                to


19            note             that           the                 shock            to           the           conscience                                    standard                         has            been


20            reaffirmed                           as             extremely                       strenuous                                   by          the           Court                of           Appeals


21            recently.                            And              the          termination                                     here                is          not        done                  willy-nilly

22            by        the           arbitrator.                                  There                 is            a         37-page                         opinion                     by           the


23            arbitrator                           setting                       forth,                  you               know,                     a      broad                variety                         of


24            misconduct                           by             the         petitioner,                                  all                of          which             is          then


25            coalesced                       in             the          actual                  penalty                          determination.


26                                            The                 arbitrator                           basically                                   goes            on       to          say               that



                                                                         Laura            L.           Ludovico,                                   SCR
                                                                                                                                                                                                                   12



     1                                                                             Proceedings


 2       there            is         no          chance                   of       remediation                                         here.                        This           is           not


     3   something                     that,                  you              know,                  petitioner                                   might                   do      better                     if


     4   given            another                      chance.                          The                arbitrator                                 has             made              that


     5   decision.


     6                                 And             this               Court                   just                 last                 year               proclaimed                              that                  an


     7   arbitration                             award                  must            be            upheld                      if            the            arbitrator                              even


     8   offers                a     barely                   colorable                               justification                                            for           the           outcome


     9   reached.                      We          cited                  that               in          our             papers,                          page               seven                of          our


10       memorandum.                               And             I      think                   that                 Your                 Honor                   would               probably


11       agree           that                  there               is          more               than                 just                 a      barely                    colorable


12       justification                                 here.


13                                     THE             COURT:                      Okay.                         Counsel?


14                                     MR.             GLASS:                      Well,                       just               a         couple                    of         points.                           I


15       mean,            I        think               there's                     some                  red             herrings                              in          some            of          the


16       arguments                     made                 by          the        City.


17                                     First,                      this            idea                  that                 there                   was             an         adequate                          time


18       to       do     the           April                  investigation.                                                  I        mean,                   as          you          know,                 3020-a


19       is       a     completely                            discretionary                                            process.                                There's                     a


20       three-year                            statute                    of       limitations.                                                 They                weren't                     going                   to


21       lose           any          time              if          they            had                decided                          to          wait               to         finish                  that


22       investigation                                 before                    bringing                              this                 set           of          charges                    and               this


23       is       why          there's                      an          unfairness                               to           this.


24                                        If       you             think                about                    it,              if            the            board               needs                 to


25       bring           a         charge                   separately                                on         every                      one           of          these                things,                           I


26       mean,           it         might                   cost               them               a      lot             of            money,                       but          they            could                       get



                                                              Laura                L.             Ludovico,                                 SCR
                                                                                                                                                                                                                                      13



     1                                                                                               Proceedings


     2   a      lot              of            priors                       that                way.                    And                  so       there                      was               no       reason                    at


     3   all           that                    --             what              was             such                a       horrible                                 charge                        that           needed


     4   them               to            go            forward                          for              that              first                     set                 --          second                  set           of


     5   charges                          --            first                     set           of          charges                           at           that                                               It's
                                                                                                                                                                                 point?


     6   completely                                    within                       their                   discretion                                     to             say           that                there                was             a


     7   rush               or            they                  needed                     to          get              through                            more                  time                for          adequate


     8   process.


     9                                              The              incident                          happened.                                      It             was              the            same            --          it          was


10       two           April                        instances.                                       There's                          an           April                       2016                incident                      for


11       the           first                        case,                   there's                         an          April                      2016                   incident                          for           the


12       second                       case.                          In           99      percent                           of           the               cases,                       the               board             will


13       charge                       these                     together                             because                          it's                 the                 same                timeframe.


14       Here               they're                             playing                         games,                      they're                             saying                      we            couldn't                         get


15       them               the                first                      time,                 here's                      a       principal                                    who           clearly                      doesn't


16       want               this                    guy              in         his             school,                          he           had               to             take            him            back               and


17       starts                       a        second                       set.                     So          they               wanted                           to         make                 sure            because


18       they               couldn't                                 get           him               the            first                     time.                            So       that                seems                to


                  --                                                                                               complete
19       be                      you                know,                   they                have                                                       discretion                                     when            they


20       want               to            do           these                    charges.


21                                                  The              second                    point                    about                     the                assistant                             principal                             is


22       not           involved                                 in          the           second                        set             of           charges,                               again,                   is          a         red


23       herring.                                   Who              controls                          the              assistant                                    principal?                                   The


24       principal.                                       Do              you           think                    this               principal's                                        handprints                               were


25       not           on          the                 second                      set           of              charges?                                  I      mean,                     it's              the          same


26       school                    and                 it's                 the           same                   principal.                                          To         say            that               the           AP



                                                                           Laura                 L.              Ludovico,                                 SCR
                                                                                                                                                                                                                        14



     1                                                                               Proceedings


     2   students                     initiated                            this             apart                     from                the              principal,                                     it's


     3   ridiculous.                                  I      mean,                 there's                       no        question                               the              principal                                  was


     4   behind               this.                       The           principal                            orchestrates                                         these


     5   investigations,                                          they             decide                    whether                           to          report                        to          OSI           and


     6   SCI.               So        he's                clearly                    behind                      the            second                          set           of              charges.


     7                                    They               even              brought                       a      second                          set           of          charges                            and


     8   then          there                   was           like              a     third                   set           of             charges.                                 What                   you're


     9   seeing               is          a     consolidation.                                               Why           did                 they               do          the               second                        and


10       third              set           of          charges                      separately?                                       Because                           what                   they               did            is


11       actually                     they                brought                    a      second                       set              of          charges,                                then               later


12       they          brought                        a      third                 set            of         charges                           and              then               they


13       consolidated                                 the           second                  and              third                   set              of          charges                            together


14       and        leave                 the             first                one          alone.                         So             there's                        a         lot               of


15       gamesmanship                                 here              with              the               DOE          here.


16                                        Obviously,                               Mr.            Dorcely                       wanted                          Mr.          Severin                             gone


17       under              any           purposes                         and            they               were               going                      to          do          whatever                              it


18       took          to          get          it.                 And            they                decided                       to             consolidate                                      and           play

19       arbitrators                            to           get           the            right                  combination                                      of         factors                             here                to


20       get        Mr.            Severin                        fired.                    The              fact               is             Mr.              Severin                        would                    still


21       be      teaching                       if           he         had          not               reported                           the              principal                                 for           fraud.


22                                        The             principal                         has              since                   been                  removed.                              Honestly,


23       I'm        not            sure               you're                   aware                   of        that.                         So          he          has           been                   removed,


24       but        Mr.            Severin                        has          been               the            victim                        of                                                --              he's                a
                                                                                                                                                           reporting


25       whistleblower                                    and           he's              being                  terminated                                     because                        he's                a


26       whistleblower                                    and           the          board                   knows                   how             to          play                the                  games



                                                                  Laura              L.           Ludovico,                               SCR
                                                                                                                                                                                                     15



     1                                                                         Proceedings


         with                                          I      think                 he          has          --          I        think                  there                are         45          --            I
     2                 charges.


     3   think              there              are          45       separate                          allegations                                  against                     Mr.            Severin


     4   since              he       made            that            report,                      none              before                      then.


     5                                               you                                  you          can             look              at         it          --       I       can't                fight
                                       So,                         know,


     6   paper.                  You           know,              you          can              come              up          with              charges                       against                      any


     7   teacher,                    you         can          pound                 them              with               100             specifications,                                         you're


     8   probably                    going             to         get          them               fired                  on          the            paper,                    but         if          you


     9   look          at        the          cold            reality                      of         this               case,                  Mr.             Severin                   was              a


10       fine          teacher                  who           was          loved                  by         Mr.              Dorcely                      until                he        reported


11       him         for         fraud               and          he's              being                fired                    because                       he's            a


12       whistleblower.                                     That's                  all           this              case                 is         really                    about.


13                                     They            could               have                 brought                       a      thousand                          charges                   or


14       three              charges,                   eventually                               they              were               going                 to          get          him          and


15       that's               what           they             did,             you              know.


16                                     MR.           CARTER:                        Your              Honor,                      respectfully,                                     may          I


17       respond?


18                                     THE           COURT:                    Yes,               quickly,                          please,


19                                     MR.           CARTER:                        First,                   as          I        just              noted,                    retaliation,


20       those              arguments                       are          not          in          the             petition,                              they            shouldn't                             be


21       considered                        here.


22                                     I     think                it's              important                           to          note                 that            it         was         not


23       the         same            school.                      The          second                    set            of          charges                          involved                   two


24       different                     schools,                      the            Principal                           Dorcely                          led           school                  and


25       another                 school.                      So         there                  was          another                          set          of          administrators


26       that          also            took            issue               with                 petitioner's                                    conduct.



                                                            Laura              L.          Ludovico,                              SCR
                                                                                                                                                                                                                        16



     1                                                                                     Proceedings


     2                                      I        think                    it's              very              important                                 to            note              here              that


     3       there             is         serious                         misconduct.                                    I      think                       petitioner's                                      counsel


     4       is      trying                 to,             you               know,                  somehow                    put                 out              there                  that              this            was


     5       just         like              a        piecemeal,                                 you            know,                 letter                          to          file,                  letter                to


     6       file.                  There                was              a     very                 intense                    allegation                                       that              was


     7       substantiated                                  regarding                                verbal                  abuse                     of            students,


     8       homophobic                         voluntary                               vulgar                    effectives                                     and             it         was


     9       substantiated.


10                                          This                is            considered                            the             primary                               charge                   in         the


11           second                 set         of          charges.                                 Again,                  our               papers,                           you          know,


12           spell             this             out             in            detail,                      but           this                  was               a        substantiated


13           charge                 where                petitioner                                  was          said               to             have,                      you          know,                derided


14           abuse             to         students                            who          were                participating                                              in          a     gender                   bender


15       .   day       and,               quote,                     called                     the            school                     a         shit                  school,                       and          said


16           that         it          was            a      school                      that,                  quote,                     condoned                               promoting                           boys


17           being             gays.                     You              know,                 again,                   this                  is           not                something                         that


18           is      lightly                    taken.                          There                  were              students                             who                reported                        this,


19           there             were             students                             who             were           said                  to          have                     been           abused                     by


20           this        and              who            testified                              at         a      3020-a                       proceeding,                                   noting

21           that        this               had             a        negative                          impact                   on             their                      educational


22           experience.


23                                          THE             COURT:                        Okay.                    Thank                       you.


24                                          I        just             want                to           read             some                   of          the                 specifications


25           into        the              record                     so         that                 the          crux             and                the              allegations                                   are


26           clear             what             we          are               dealing                      with              here                   today.                            I'm          going                 to



                                                                     Laura                L.           Ludovico,                               SCR
                                                                                                                                                                                                                                17



     1                                                                                         Proceedings


     2   note          that           the              hearing                              officer                               amended                          the               specifications                                            on


     3   the         date.                 I         will                  read                  it          with                      the            correct                          date.


     4                                   "On           or             about                      April                       8,             2016,                  during                      Spirit                         Week,


     5   respondent                        stated                          to             students                                in          sum             and              substance:                                      A.


     6   This          is      not             okay                   and/or                          this                   is             not            right                     (referencing                                     boys


     7   dressing                   up         as           girls);                              b.          The                  school                      is            promoting                                gays;                c.


     8   The       boys             are              dressed                              up          like                   trannies;                                 d.            This                is          a


         disgrace."
     9


10                                    Specification                                                   No.               2:                  On        or           about                    April                    8,        2016,


11       in     the           presence                           of             students,                                    respondent                                     stated                       in          sum            and


12       substance:                            This                   school                          is           --             and             I        will                spell                     it          rather


13       than          saying                  it,               B-U-L-L-S-H-I-T.                                                                 I        will                spell                     again,


14       A-S-S-H-O-L-E;                                     C,         piece                          of           shit                     principal                                and/or                     principal


15       is     full           of          shit;                      D,             this                  dumb                   principal;                                  E,            the               principal


16       is     B-U-L-L-S-H-I-T                                                 or          B-U-L-L-S-H-I-T                                                        principal,                                   the


17       principal                    is             an       A-S-S-H-O-L-E;                                                           G,         this                 piece                  of              S-H-I-T


18       lets          students                        walk                     around                       dressing                                 like                  girls.                            This


19       B-U-L-L-S-H-I-T                                      principal                                      let                  this                happen.


20                                   The               bulk                     of          those                       charges                            were                sustained                                 by         the


21       hearing               officer                           as             follows:                                     On          page                 35,             this                  is         what                 the


22       hearing               officer                           states,                              the               first                     full                 paragraph:


23                                    "On              this                     record,                        respondent                                          incredibly                                   testified


24       the       April              8th              event                         he          was           charged                                with               never                     happened                           and


25       that          he      was             a       victim                          of             conspiracy                                      between                         the


26       administration                                     and                 certain                        students.                                           I        find              respondent's


                                                              Laura                         L.             Ludovico,                                  SCR
                                                                                                                                                                                                            18



     1                                                                                    Proceedings


 2       failure                  to          even              acknowledge                                    the              event                 and       his            role             in              it         is


 3       beyond              troubling,                               it             is           inexcusable                                 and           uncorrectable.                                               The


     4   first             step               in          changing                             anything                         is         acknowledgment                                  of              the


 5       problem.                        Respondent's                                           failure                    to          acknowledge                             what             all                  the


     6   other             credible                          evidence                             established                                 (i.e.             three


 7       eyewitnesses,                                    contemporaneous                                             reporting,                              contemporaneous


 8       written                  complaints)                                   demonstrates                                         his         inability                       to        correct


     9   his        behavior.


10                                       Further,                          under                    closer                      examination,                              respondent's


11       outburst                      was           brought                         on           by       his             personal                         frustration


12       stemming                      from               his         personal                             animosity                             towards                  Principal


13       Dorcely.                        The              actions                         of        the             students                        were            secondary                              to            his


14       contempt                      and           lack             of             respect                        for              Principal                      Dorcely.                               In


15       this         regard,                        whatever                             corrective                                 action                 respondent                          needs                      is


16       personal                      and           not          professional.                                                 Deciding                      appropriate


17       penalties                       under                  3020-a                         involves                         the           question                    of          whether


18       professional                                correction                                   can          be          achieved,                          not       personal


19       correction.                                 At         the             crux                of         respondent's                                  misconduct                               is             a


20       personal                      inability                           to             let            his          resentment                              go       and            to        a          lesser


21       extent,                  his              ability                      to             confirm                     directives.


22                                       The              proven                     conduct                        also               evidenced                       respondent's


23       unprofessionalism,                                                extreme                         poor                 judgment,                       lack             of        control,


24       lack         of          restraint,                               impulsiveness                                             and        unwillingness                                   to


25       accept              the             demands                       of             this             position.                                Simply              put,


26       respondent                          could                have                    mitigated                             the           situation                        and         avoided


                                                                Laura                     L.        Ludovico,                              SCR
                                                                                                                                                                                                      19



     1                                                                         Proceedings


 2       the         entire                April             8th          incident                           and            many                  of          the              proven


     3   specifications                                concerning                              a       failure                     to             follow                       directives                         by


     4   accepting                     the         reasonable                              expectations                                      of             the           employer                     and


     5   not         allowing                    personal                      resentment                              to          build                      to          the          point                of


     6   verbal                 explosion.                         It          has             often                 been               said                  that,                   quote,                the


 7       tongue                 is    mightier                     than               the              sword,                 end                 quote,                       and        on        these


     8   facts,                 respondent's                            tirade                     cut            an        incalculable                                         swath            of


     9   damage                 on    many             levels.                        Perhaps                        that               is             why              respondent

                                                                                                                  happened."
10       maintains                     that            the         event                   never


11                                    With             regard                  to          the             penalty,                          the              hearing                     officer


12       stated:                     "Respondent                          has              a       20-year                    record                          of          employment


13       with            the         Department.                               Respondent                              would                      rather                       label            his


14       students,                     coworkers                        and           colleagues                              and                 supervisors


15       liars/dishonest                                 and            co-conspirators                                            than                     accept


16       responsibility                                for         his              actions.                           He          has                 allowed                        personal


17       resentment                        to      blind                him           to           his            professional


18       responsibilities                                    and          has              continued                          to             disobey                           the        directive


19       of        his          supervisors.                              On          this                 record,                      I         find                  that            the


20       employer                    has         demonstrated                                  just               cause                 to             terminate                          the


21       employment                        of      respondent.                                     I       find             that                  it          is          highly


22       unlikely                    respondent                         can           or           will              correct                           his              behavior.


23       Respondent's                            failure                  to          acknowledge                                  that                     his           outburst                     of


24       April             8,        2016,             demonstrates                                    a     continued                                 denial                    of


25       wrongdoing                        and         evidences                           respondent's                                      lack                  of          understanding


26       that            what         he         did         was          wrong                    and            must             not                 be          continued.



                                                         Laura                 L.          Ludovico,                          SCR
                                                                                                                                                                                                            20



     1                                                                               Proceedings


     2   Since                  respondent                           did           not           get         the                message,                        his             employment                              is


     3   terminated.


     4                                    These                 are           very               strong                  words                     of         the          hearing


     5   officer.                         The           argument                          that            these                   charges                       were              sustained


     6   as         a     result                 of           the          animus                  that             the             principal                              had           to


     7   petitioner                            really                  goes               to       the            heart                 of              the          issue.                        The


     8   hearing                   officer                      found                at          least              three                    types                   of         evidence                         that


     9   demonstrably                                 showed                  that               the         events                     of              April              8,          2016


10       occurred.                             The            Petitioner                           denies                       having                    any             involvement                              and


11       making                  such            allegations.                                      That             is            the              crux              and          the           heart                   of


12       dispute.


13                                        As          counsel                      knows,                 and            I'll                clarify                       to          petitioner


14       herein,                   this               Court                cannot                  substitute                                its              judgment                        as         to


15       credibility.                                   With               regard                  to        credibility,                                       the             hearing

16       officer's                        determinations                                         cannot                  be         disturbed.                                    In          this               case


17       the            hearing                 officer                       made               correct                        findings                        and             found                that


18       the            April             8      comments                          were            made            by             the             petitioner.                                   The


19       petitioner                            denies                 this.                      This             Court                 must                  take              those


20       allegations                             as          true.


21                                        Under                the            circumstances,                                        the                 allegations                             are


22       heinous,                       they            are           unbecoming                             of          a        teacher                       and             have            no            place


23       in        our           society,                      let            alone                in        a     place                     of           higher                  learning.                              A


24       teacher                   is          supposed                       to          be       a      model                   for             students                        that               they


25       learn              and           be          able            to           accept                 the            pearls                     of          wisdom                   that


26       emanate                   from               their                mouths.                        We       educate                          children                        and              we



                                                               Laura                 L.          Ludovico,                          SCR
                                                                                                                                                                                                                 21



     1                                                                                 Proceedings


 2       provide                 moral                    fabric                  and              background                                     for            the              children                      to


 3       learn.


 4                                       To          undercut,                              to        use              expletives                                     that              this         Court


 5       cannot               even                 state                 in       a         courtroom,                                     in          front                 of         the        children


     6   and        describing                                 the            policies                          of          the                 school                  to          have


 7       inclusiveness                                    and            to        show               a         merciful                               side             to          the          students


 8       that         everyone                            is         accepted                         in             school                       and            it's               a      place                where


     9   you're               going                  to          learn,                     cannot                     be             tolerated                              in         our        society


10       and        certainly                             cannot                  be             tolerated                                 in          a       school.


11                                       The              standard                          is        shocking                                  the            conscience.                                 Quite


12       frankly,                     it's                the            right                   result.                              If          the            allegations                               are


13       true,            this                is          no         place                  for            such                  a         teacher                      in          a      school.                         It


14       does         not             shock                    my        conscience.                                        It             would                 be          shocking                      if         we


15       allow            a      teacher                         like             that                to             remain                       in           the           school                under


16       those            circumstances.                                               This                is          even                     more             exacerbated                            by            the


17       first            3020-a.                              While              there                    was              minimal                           misconduct,                            it's                  the


18       second               time,                  it's                not           the            first.


19                                       The              hearing                      officer                         correctly                                 noted,                    there                is         no


20       ability                 to           mitigate                           when              the               petitioner                                  does               not          recognize


21       the        wrong                or          harm                that               was            done                  to             not           only                the          students,


22       but        the          entire                        system                  and            the              ability                             for          the             students                      to


23       learn            under                    such              a        circumstance.                                                Therefore,                               this           Court


24       denies               the             petition                           and             dismisses                                 the             proceeding.


25                                       Please                      order                  the            record.


26                                      MR.               CARTER:                           Thank                    you,                  Your               Honor.



                                                                 Laura                 L.          Ludovico,                                    SCR
                                                                                                                                                22



     1                                                  Proceedings



     2                      THE     COURT:              You're               welcome.                    Have        a    good           day,


                                                   *         *        *          *            *
     3




     4                      I,    Laura            L.   Ludovico,                    a     senior           court             reporter               for


     5   the       State    of    New        York,           do     hereby               certify            that          the       foregoing


     6   is    a     true   and     accurate                 transcription                          of    my       original


     7   stenographic             notes.




     9                                       Laura           L.     Ludovico
                                        Senior          Court             Reporter
10



11



12



13



14



15



16



17



18



19



20



21



22



23



24



25



26



                                           Laura        L.        Ludovico,                  SCR
